GORTER, J.—
Fredericka Crisp, on August 15, 1904, deposited in the plaintiff’s bank $2,500. The entry on the bank book savings department is as follows: “Fredericka Crisp in case of death, subject to order of Evan Jones.”
A month or two later she gave the book to Evan Jones, saying she had brought the book down to him and requested that he claim the book. I am of the opinion she did it, with the intention of giving him the money.
Evan Jones claimed the fund as a gift from Fredericka Crisp.
The administrator of Fredericka Crisp claims that the above facts do not constitute a complete gift, and he, therefore, claims the fund.
The fund is also claimed by Virginia Lee Benton, upon the ground that the money deposited was part of the estate of Joseph Crisp, under whose will Fredericka Crisp was entitled to a life estate, with remainder to her. The bank filed a bill of interpleader against the three claimants. I am of the opinion, as to the claim of Evan Jones, that the facts do not make out a complete gift under the Maryland law. As to the claim of Virginia Lee Benton, I do not think the evidence establishes the fact that the fund in question is part of the estate of Joseph Crisp, and so impressed with a trust, as to justify me in intercepting it, before it passes into the estate of Fredericka Crisp. I leave any claim Virginia Lee Benton may have against Fredericka Crisp, personally, or as administratrix of Joseph Crisp, to be asserted against the estate of Fredericka Crisp. I do not mean to intimate either that she has or has not such claim. I will sign a decree giving the fund in question to the administrators of Fredericka Crisp.